Before you may rely on circumstantial evidence to
                            conclude that a fact necessary to find the
                            defendant guilty has been proved, you must be
                            convinced that the State has proved each fact
                            essential to that conclusion beyond a reasonable
                            doubt.
                           Also, before you may rely on circumstantial
                           evidence to find the defendant guilty, you must be
                           convinced that the only reasonable conclusion
                           supported by the circumstantial evidence is that
                           the defendant is guilty. If you can draw two or
                           more reasonable conclusions from the
                           circumstantial evidence, and one of those
                           reasonable conclusions points to innocence and
                           another to guilt, you must accept the one that
                           points to innocence. However, when considering
                           circumstantial evidence, you must accept only
                           reasonable conclusions and reject any that are
                           unreasonable.
                            Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court that if it is inclined to give an instruction concerning the
                interpretation of evidence similar to that challenged in this proceeding, it
                must be the more complete version set forth above. 1




                Douglas                                    Cherry


                      'We lift the stay entered in this matter on September 18, 2015.

SUPREME COURT
       OF
     NEVADA
                                                     2
(0) I947A
cc: Hon. Susan Johnson, District Judge
     Attorney General/Carson City
     Clark County District Attorney
     Clark County Public Defender
     Eighth District Court Clerk




                                 3